PER CURIAM:
Charles Edward O’Neil petitions for writ of mandamus, alleging the district court has unduly delayed acting on his Rule 35(b) motion and other pending motions to correct or reduce his sentence. O’Neil seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the *273district court has recently denied these motions. Accordingly, though we grant leave to proceed in forma pauperis, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.